Case 1:19-cv-00437-MSM-PAS Document 34 Filed 05/21/19 Page 1 of 4 PageID #: 423
Case 1:19-cv-00437-MSM-PAS Document 34 Filed 05/21/19 Page 2 of 4 PageID #: 424



 forth their bases for dismissal in accordance with Sections III(A) and III(B)(iii) of the Court’s

 Individual Practices in Civil Cases. Within seven (7) days of Defendants’ letter, Lead Plaintiffs will

 file a responsive letter in accordance with Sections III(A) and III(B)(iii) of the Court’s Individual

 Practices in Civil Cases. The agreed schedule for these events is below:

 Lead Plaintiffs file Amended Complaint              60 days from entry of the attached Order


 Defendants send Rule III(B)(ii) letter to Lead      30 days from filing of Amended Complaint
 Plaintiffs

 Lead Plaintiffs send Rule III(B)(ii) response       7 days from service of Defendants’ Rule
 letter                                              III(B)(ii) letter
 Defendants file Rule III(B)(iii) letter             7 days from service of Lead Plaintiffs’ Rule
                                                     III(B)(ii) response letter
 Lead Plaintiffs file Rule III(B)(iii) letter        7 days from service of Defendants’ Rule
                                                     III(B)(iii) letter

         3.      If Lead Plaintiffs elect to amend their pleadings under Sections III(B)(ii) or III(B)(iii)

 of the Court’s Individual Practices in Civil Cases, the parties will confer on a schedule for any

 motion to amend and any opposition thereto.

         4.      The parties have agreed to the following schedule for the briefing of Defendants’

 Motion to Dismiss once the Court issues its order under Sections III(A)(ii) and III(B)(iii) of the

 Court’s Individual Practices in Civil Cases:

 Defendants file Motion to Dismiss                   30 days from Court’s Order allowing Motion


 Lead Plaintiffs file opposition to Motion to        30 days following service of Motion to
 Dismiss                                             Dismiss
 Defendants file reply in support of Motion to       20 days following service of opposition
 Dismiss




                                                     2
Case 1:19-cv-00437-MSM-PAS Document 34 Filed 05/21/19 Page 3 of 4 PageID #: 425




 SO STIPULATED AND AGREED:

 Dated: New York, New York
        May 20, 2019

 POMERANTZ LLP                                        SHEPHERD, FINKELMAN, MILLER &
                                                      SHAH LLP

 By: /s/ Jeremy A. Lieberman                          By: /s/ Laurie Rubinow

 Jeremy A. Lieberman                                  Laurie Rubinow
 J. Alexander Hood II                                 52 Duane Street
 Jonathan Lindenfeld                                  New York, New York 10007
 600 Third Avenue, 20th Floor                         Telephone: (860) 526-1100
 New York, New York 10016                             Facsimile: (866) 300-7367
 Telephone: (212) 661-1100                            lrubinow@sfmslaw.com
 Facsimile: (212) 661-8665
 jalieberman@pomlaw.com                               Attorney for the International Union of
 ahood@pomlaw.com                                     Operating Engineers Pension Fund of Eastern
 jlindenfeld@pomlaw.com                               Pennsylvania and Delaware

 Patrick V. Dahlstrom
 10 South La Salle Street, Suite 3505
 Chicago, Illinois 60603
 Telephone: (312) 377-1181
 Facsimile: (312) 377-1184
 pdahlstrom@pomlaw.com

 Attorneys for the City of Miami Fire Fighters’
 and Police Officers’ Retirement Trust

 WILLIAMS & CONNOLLY LLP


 By: /s/ Amanda M. MacDonald

 Amanda M. MacDonald
 Steven M. Farina
 Enu Mainigi
 George A. Borden
 Michael J. Mestitz
 Elizabeth Wilson
 725 Twelfth Street, N.W.
 Washington, D.C. 20005

 650 Fifth Avenue, Suite 1500
 New York, New York 10019


                                                  3
Case 1:19-cv-00437-MSM-PAS Document 34 Filed 05/21/19 Page 4 of 4 PageID #: 426
